DETAILED ACTION
The applicant’s amendment filed on December 30, 2021 has been acknowledged. Claim 1 has been previously canceled. Claims 2-21, are currently pending and have been considered below.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Allowable Subject Matter
Claim(s) 2-21 are allowed.
The following is an examiner’s statement of reasons for allowance: 
As stated in the parent application 10/731,410 now Patent No. 10,366,373, the closest art of record fails to explicitly teach the combination of elements as claimed. As set forth by the Board of Appeals on May 29, 2018, the combination fails to establish “in response to determining that the first user has returned the first ticket and the form, issuing a credit”, specifically the combination of Whitman (US 2002/0019785 A1) and Stanard (US 2003/0024988 A1) does not disclose or suggest “in response to determining that the first user has returned the first ticket and the form, issuing a credit”. The current application 16/524,985 recites “determine that the first user has returned the first ticket; and at least partly in response to determining that the first user has returned the first ticket issue a credit to the first user”, which while not identical the limitations are directed toward the same concept previously discussed by the Board of 
 	The closest Patent/PG Pub reference Standard (US 2003/0024988 A1), establishing the invalidating of an electronic ticket and the reissuing of that ticket. The closest NPL reference Stub Hub establishes it is known to buy and sell tickets through an online environment and to allow the user to search for those tickets. The Gatto (6,149,055) reference establishes that it is known to have a single interface with multiple transaction types. The Whitman (US 2002/0019785 A1) reference establishes that it is known to determine when a user has returned an item. The Boies (US 2003/0023500 A1) reference establishes automatically adjusting asking prices. The Charuk (US 7,333,943 B1) reference establishes updating alerts. The Delfer (5,496,991) reference establishes it is known to scan forms. The Schacher reference establishes the enforcement of laws. The Nakamura (US 2002/0116343 A1) reference establishes it is known to facilitate payment. Each of these references while showing pieces of the claimed invention fail to the combination of all of the elements, as set forth by the Board of Appeals. As such the claims stand allowed over the art.
	The updated search for the application yielded the following references:
Walker et al. (US 6,107,932 A) – discusses it is known to physically return a ticket for a refund. While Walker establishes it is known to invalidate the ticket this is done so that a physical return of the ticket is not required.
Provinse (WO 02/17201 A1) - describes it is known to track returned tickets and the corresponding credit to the user for the return. While Provinse discusses that the 
	Flake et al. (WO 97/27556 A1) - describes it is known to track returned tickets and issue credits to the user. It discusses that the ticket can be canceled or voided but it does not state that the ticket is first invalidated and then returned for credit. 
	Pier six concert canceled: [FINAL edition]. (1991, Aug 06). The Evening Sun Retrieved from https://dialog.proquest.com/professional/docview/306410370?accountid=131444 – discusses that it is known to have users physically return their tickets for a refund.
BEIKOFF, K. (2002, Sep 04). Rare pass to rugby heaven - your guide to world cup tickets: [1 state edition]. The Daily Telegraph Retrieved from https://dialog.proquest.com/professional/docview/358883682?accountid=131444 – discusses that it is known to resell returned tickets, but again fails to discuss that it is invalidated prior.
PEOPLE: [2 edition 20]. (1996, Aug 08). International Herald Tribune Retrieved from https://dialog.proquest.com/professional/docview/316863722?accountid=131444 – discusses that it is known to void issued tickets for an event and to reissue those tickets and resell them. In doing so the original ticket holder can return their tickets for a refund. However the voiding process was done by the event holder and not the ticket holder.
Ginnetti, Toni, and Dave van Dyck. "Fan Dangle: Is Strike on Or Off?: [SEE NOTES FIELD Edition]." Chicago Sun - Times, Aug 06 1985 – discusses it is known to 
Each of these references while discussing the concept of returning tickets for a refund or invalidating tickets fails to discuss the specific manner of transferring a ticket from one user to another which involves invalidating or canceling a ticket, issuing the ticket to a second user, determining that the first user has returned the now canceled or invalidated ticket and in response to determining the first user has returned the first ticket issuing a payment to the first user as required.  The prior art found in the updated search fails to establish the combination of elements which is claimed and as such the claims are allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL R FISHER whose telephone number is (571)270-5097. The examiner can normally be reached Monday - Friday 9 am to 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah M Monfeldt can be reached on 571-270-1833. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PAUL R. FISHER
Primary Examiner
Art Unit 3689